Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 16-25, in the reply filed on 08/31/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 16-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BoBo (US 3356340).
As regarding claim 16, BoBo discloses the claimed invention for a gas turbine engine (col 1 ln 40 – col 2 ln 17 and col 3 ln 22-36), comprising: a first separation device (the air used for the cooling of the turbine blades is drawn from the airflow flowing in the axial direction of the compressor, although devices are usually sued to remove larger/coarse particles from the air entering the compressor) that receives ambient air including entrained solid particles and removes the solid particles from the ambient air; a compressor that receives the ambient air from the first separation device and generates compressed air; and a second separation device (even after the cooling air has passed a considerable distance from the compressor to the turbine, smaller particles still remain in the cooling air; the cooling air flows through the chamber 44, and the centrifugal force causes the particles in the cooling airflow to enter the relieved portion 50 of the heat shield 25) that receives compressed air from the compressor including entrained solid particles and removes the entrained solid particles from the compressed air.
Regarding limitations recited in claims 16-20 (i.e. ‘removes at least 80 percent of the solid particles having a mean particle diameter between 80 micrometers and 1000 micrometers from the ambient air’, ‘a mean particle diameter less than 5 micrometers and removes at least 70 percent of the entrained solid particles from the compressed air’ or ‘the compressor pulverizes solid particles’) which are directed to a manner of 
Alternatively, BoBo has disclosed that the first separation device is used to remove larger particles, and the second separation device is used is remove the remaining smaller particles. Besides, allowing each separation device to have a strong particle separation ability so as to remove more particles and finer particles to make the air as clean as possible is a regular requirement in this field.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date can readily think of allowing the first separation device to remove at least 80 percent of the solid particles having a mean particle diameter between 80 micrometers and 1000 micrometers from the ambient air, and allowing the second separation device to receive compressed air from the compressor including entrained solid particles having a mean particle diameter less than 5 micrometers and remove at least 70 percent of the entrained solid particles from the compressed air.
As regarding claim 21, BoBo as modified discloses all of limitation above as set forth above.  BoBo as modified discloses the claimed invention except for wherein the first separation device is a radial inlet particle separator.  It would have been obvious to 
As regarding claim 22, BoBo as modified discloses all of limitation above as set forth above.  BoBo as modified discloses the claimed invention for wherein the radial inlet particle separator (Lastrina - 18) includes a plurality of circumferential vanes (Lastrina - 44, 46) extending in a radially proximal direction along an inlet to a core of the gas turbine engine.
As regarding claim 23, BoBo as modified discloses all of limitation above as set forth above.  BoBo as modified discloses the claimed invention for wherein the vanes are angled toward a forward air inlet (Lastrina – col 5 ln 18-20 and fig. 4) of the gas turbine engine.
As regarding claim 24, BoBo as modified discloses all of limitation above as set forth above.  BoBo as modified discloses the claimed invention except for wherein the second separation device is a multiple stage separation system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the second separation device is a multiple stage separation system in order to enhance separator efficiency, since it was known in the art as shown in Murray et al (US 20150345331; hereinafter Murray; [0053], 86 and 422; fig. 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG H BUI/           Primary Examiner, Art Unit 1773